The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility, including its rejection of defendant’s testimony. In this controlled delivery case, defendant’s course of conduct warranted the conclusion that he knew the boxes he received contained a large quantity of marijuana (see People v Reisman, 29 NY2d 278, 285 [1971]). The evidence clearly established that defendant was the intended recipient of the boxes, rather than *411merely accepting them for someone else in his capacity as building superintendent. Moreover, when a detective subsequently approached and identified himself, defendant immediately disclaimed ownership of the boxes, even though the detective had said nothing about the boxes, which defendant had already placed in the basement of the building. Concur — Tom, J.E, Sweeny, Moskowitz, Acosta and Abdus-Salaam, JJ„